SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

139
TP 15-01048
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF COREY MOBLEY, PETITIONER,

                      V                                             ORDER

SUPERINTENDENT SHEAHAN, FIVE POINTS CORRECTIONAL
FACILITY, RESPONDENT.


COREY MOBLEY, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered June 15, 2015) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court